Citation Nr: 1228992	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  11-21 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $76,601.97.  



REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  


REMAND

In the Veteran's August 2011 substantive appeal, he indicated that he wished to have a videoconference hearing before the Board at the Pittsburgh, Pennsylvania RO.  It does not appear that any action was taken to schedule the Veteran for his requested hearing.  

Inasmuch as videoconference hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action: 

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.


							(CONTINUED ON NEXT PAGE)


No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

